                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     CAROL MEYERS,                                       Case No. 17-CV-04946-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER DENYING MOTIONS TO
                                                                                             SEAL WITHOUT PREJUDICE
                                  14             v.
                                                                                             Re: Dkt. Nos. 40, 44, 47, 54
                                  15     KAISER FOUNDATION HEALTH PLAN
                                         INC,
                                  16
                                                        Defendant.
                                  17

                                  18          Before the Court are several motions to seal filed by Carol Meyers (“Plaintiff”) and Kaiser
                                  19   Foundation Health Plan (“Defendant”). See ECF Nos. 40, 44, 47, 54. The parties seek to seal
                                  20   portions of the briefing and exhibits related to the bench trial. For the reasons given below, the
                                  21   Court DENIES without prejudice the motions to seal. The parties shall file a renewed and joint
                                  22   motion to seal by December 20, 2018.
                                  23           “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  24   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of
                                  25   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  26   U.S. 589, 597 & n.7 (1978)). Thus, when considering a sealing request, “a strong presumption in
                                  27   favor of access is the starting point.” Id. (internal quotation marks omitted).
                                  28                                                        1
                                       Case No. 17-CV-04946-LHK
                                       ORDER DENYING MOTIONS TO SEAL WITHOUT PREJUDICE
                                   1           Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   2   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   3   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   4   supported by specific factual findings” that outweigh the general history of access and the public

                                   5   policies favoring disclosure. Kamakana, 447 F.3d at 1178–79 (9th Cir. 2006). Compelling reasons

                                   6   justifying the sealing of court records generally exist “when such ‘court files might have become a

                                   7   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   8   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon, 435

                                   9   U.S. at 598). However, “[t]he mere fact that the production of records may lead to a litigant’s

                                  10   embarrassment, incrimination, or exposure to further litigation will not, without more, compel the

                                  11   court to seal its records.” Id.

                                  12           Records attached to motions that are “not related, or only tangentially related, to the merits
Northern District of California
 United States District Court




                                  13   of a case,” are not subject to the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at

                                  14   1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need for access to court

                                  15   records attached only to non-dispositive motions because those documents are often unrelated, or

                                  16   only tangentially related, to the underlying cause of action.” (internal quotation marks omitted)).

                                  17   Parties moving to seal records attached to motions unrelated or only tangentially related to the

                                  18   merits of a case must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of

                                  19   Civil Procedure. Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d at 1179–80. The

                                  20   “good cause” standard requires a “particularized showing” that “specific prejudice or harm will

                                  21   result” if the information is disclosed. Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  22   Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  23   examples or articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d

                                  24   470, 476 (9th Cir. 1992).

                                  25           In addition, parties moving to seal documents must comply with the procedures established

                                  26   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  27   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  28                                                     2
                                       Case No. 17-CV-04946-LHK
                                       ORDER DENYING MOTIONS TO SEAL WITHOUT PREJUDICE
                                   1   otherwise entitled to protection under the law.” Civ. L. R. 79-5(b). “The request must be narrowly

                                   2   tailored to seek sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Id.

                                   3   Civil Local Rule 79-5(d), moreover, requires the submitting party to attach a “declaration

                                   4   establishing that the document sought to be filed under seal, or portions thereof, are sealable,” a

                                   5   “proposed order that is narrowly tailored to seal only the sealable material,” and a proposed order

                                   6   that “lists in table format each document or portion thereof that is sought to be sealed,” as well as

                                   7   an “unredacted version of the document” that “indicate[s], by highlighting or other clear method,

                                   8   the portions of the document that have been omitted from the redacted version.” Id.

                                   9          The initial question before the Court is whether the instant motions to seal are subject to

                                  10   the good cause or compelling reasons standard. Here, the briefing and exhibits that the parties seek

                                  11   to seal are for purposes of a bench trial. As such, the documents, by definition, have more than a

                                  12   tangential relation to the merits of the case, and therefore the “compelling reasons” standard
Northern District of California
 United States District Court




                                  13   applies. See Ctr. for Auto Safety, 809 F.3d at 1101; see, e.g., Federal Trade Commission v.

                                  14   DIRECTV, Inc., No. 15-cv-1129-HSG, 2017 WL 840379, at *2 (N.D. Cal. Mar. 3, 2017) (applying

                                  15   “compelling reasons” standard to trial exhibits in bench trial).

                                  16          This case presents the unusual circumstance where both Defendant and Plaintiff filed their

                                  17   own versions of the administrative record. See ECF Nos. 40, 44, 47, 54. The parties filed

                                  18   duplicative documents for the most part, and the parties did not provide the Court with clear

                                  19   information on where there is overlap and whether the parties agree as to which documents should

                                  20   be sealed. The Court therefore DENIES without prejudice the motions to seal.

                                  21          The parties must file a joint motion to seal by December 20, 2018. Prior to filing any such

                                  22   joint motion to seal, lead counsel for both parties must meet and confer to decide what information

                                  23   the parties will request to file under seal. The parties must also file declarations from lead counsel

                                  24   that confirm compliance with this Order. The parties shall file concurrent with the joint motion to

                                  25   file under seal all necessary declarations establishing that the information sought to be sealed is

                                  26   sealable. Because the Court has determined that the briefing and exhibits that the parties seek to

                                  27   seal are “more than tangentially related to the underlying cause of action,” Ctr. for Auto Safety,

                                  28                                                     3
                                       Case No. 17-CV-04946-LHK
                                       ORDER DENYING MOTIONS TO SEAL WITHOUT PREJUDICE
                                   1   809 F.3d at 1099, the declarations shall set forth the “compelling reasons supported by specific

                                   2   factual findings” that the parties believe “outweigh the general history of access and the public

                                   3   policies favoring disclosure,” Kamakana, 447 F.3d at 1178–79.

                                   4          Importantly, the parties shall include with the joint motion to seal a chart which includes a

                                   5   row for each document or portion thereof that is sought to be sealed. The chart shall also include

                                   6   four additional columns that describe: (1) where the document or portion thereof appears in the

                                   7   filings; (2) the relevant standard; (3) the number of the paragraph in a specific declaration that

                                   8   justifies the sealing of that document under the relevant standard; and (4) any explanations. Any

                                   9   disagreement between the parties should be noted in the explanation column of the chart. The

                                  10   Court notes that it cited to the Bates numbers in the right corner of the documents provided by the

                                  11   parties in its Findings of Fact and Conclusions of Law. See ECF No. 76. In light of this, the

                                  12   parties’ joint motion to seal and chart should reference the Bates numbers.
Northern District of California
 United States District Court




                                  13          As discussed, the joint motion to seal shall address all documents that both parties filed.

                                  14   The parties shall also comply with all other requirements set forth in Civil Local Rule 79-5(d),

                                  15   except that the parties do not need to comply with the four-day deadline, and the parties shall not

                                  16   refile their documents or provide courtesy copies of the documents to the Court.

                                  17   IT IS SO ORDERED.

                                  18
                                  19   Dated: December 11, 2018

                                  20                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     4
                                       Case No. 17-CV-04946-LHK
                                       ORDER DENYING MOTIONS TO SEAL WITHOUT PREJUDICE
